Citation Nr: 0817011	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a left hip arthroplasty, with left leg 
shortening, arthritic changes and a dysplastic left hip, 
evaluated as 20 percent disabling from May 13, 1963, to 
December 31, 1985.

2.  Entitlement to an increased rating for post operative 
residuals of a left hip arthroplasty, with left leg 
shortening, arthritic changes and a dysplastic left hip, 
evaluated as 30 percent disabling from January 1, 1986, to 
November 30, 1995.

3.  Entitlement to an increased rating for post operative 
residuals of a left hip arthroplasty, with left leg 
shortening, arthritic changes and a dysplastic left hip, 
evaluated as 30 percent disabling from January 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which effectuated a May 2004 Board 
decision granting an effective date of May 13, 1963 for 
service connection for post operative residuals of a left hip 
arthroplasty, with left leg shortening, arthritic changes and 
a dysplastic left hip.  The rating decision assigned a 
noncompensable disability rating from May 13, 1963, to 
November 30, 1995; a 100 percent rating from December 1, 
1995, to December 31, 1996, and a 30 percent rating assigned 
thereafter.  

In a June 2005 rating decision, the veteran was assigned a 20 
percent rating for his left hip disability, effective May 13, 
1963, and a 30 percent evaluation assigned, effective January 
1, 1986.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In June 2006, the veteran was provided a hearing before a 
Veterans Law Judge at the Boston RO.  In an April 2008 
letter, the veteran was informed that the Judge who conducted 
his June 2006 hearing was no longer employed by the Board due 
to his retirement.  The veteran responded that he wanted to 
appear at another hearing before a Veterans Law Judge at the 
RO.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC for the following 
action:

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
accordance with the docket number of his 
appeal.

No action is required of the appellant until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

